DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
	
Status of the Claims
Claims 1, 2, 8, 10-13, 15-19, 21-27 are pending.
Claims 10, 12, 15, 17, 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/18/2019.
Claims 1, 2, 8, 11, 13, 16, 18, 21-27 are examined herein as they read on the elected subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 8, 11, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense is a nucleotide having a formula…” (Emphasis added for clarity).  The phrase “wherein the antisense is a nucleotide having a formula” renders the claim indefinite because “is a nucleotide” indicates a singular nucleotide, which is inconsistent with the preamble which indicates that it is an antisense oligonucleotide of 10-40 nucleotides in length.  Since an antisense oligonucleotide of 10-40 nucleotides in length cannot be a single nucleotide, the claim is indefinite.
Claims 2, 8, 11, 13, 16, 18, 21-23 are included in the rejection as they are dependent claims.
In the interest of compact prosecution, claim 1 will be interpreted as “An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense is a nucleotide sequence having a formula…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

As indicated above, in the interest of compact prosecution, claim 1 will be interpreted as “An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense is a nucleotide sequence having a formula:…”

Claims 1, 2, 8, 11, 13, 16, 18, 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,066,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the oligonucleotide claimed in the ‘228 patent and thus are anticipated by the patented claims.  That is, the instant claims encompass a genus of oligonucleotides wherein the genus encompasses the oligonucleotide claimed in the ‘228 patent. The instant claims are drawn to 
“An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense is a nucleotide having a formula:…” (interpreted as “An antisense oligonucleotide of 10-40 nucleotides in length… wherein the antisense is a nucleotide sequence having a formula:…”  where “having” is present in amended claim 1 and the interpretation) as set forth in the claims and includes the recitation “R1 is –N(Me)2” (e.g., see claim 1). As such, the claims encompass an oligonucleotide that must comprise a nucleotide of the formula where R1 is –N(Me)2, the recitation “having” is open language indicating that although the antisense must have the required R1 it may also include other nucleotides. The claims of the ‘228 patent are drawn to an antisense oligonucleotide having a formula as set forth in the claims and requires that at least one R1 is of formula (I) as set forth in claim 1, but may also include a nucleotide wherein R1 is –N(Me)2.  It is noted that the instant claim 1 recites “R1 is –N(Me)2”, but it is well understood in 3.  It is also noted that N(CH3)2 is also known as dimethylamino.  As such, the instant claims encompass R1 being dimethylamino or –N(CH3)2.   Furthermore, although the instant claims require that the antisense oligonucleotide comprises one of the trinucleotide repeats now present in claim 1 and this limitation is explicitly not present in claim 1 of the issued patent, dependent claim 7 of the issued patent indicates that the oligonucleotide comprises any one of the required sequences.
Therefore, the instant claims are not patentable distinct from the claims of the issued patent and the instant rejection is appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 8, 11, 13, 16, 18, 21-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. 2010/0016215 (hereafter “Moulton”, of record).

Moulton teaches antisense oligonucleotides for treating a disease associated with an expanded DNA repeat (specifically myotonic dystrophy DM1 associated with polyCUG repeats in the 3’UTR of the myotonic dystrophy DM1 mRNA) wherein the oligonucleotide meets the structural limitations of the claims, where R1 is N(CH3)2, Rx is piperazinyl, Ry is acyl when Rz is null or Ry is hydrogen when Rz is acyl  (e.g., see abstract, Figure 1, claims 1-6, etc.). Moulton teaches that the antisense oligonucleotide can be formulated in a pharmaceutically acceptable composition comprising a pharmaceutically acceptable carrier (e.g., see [0063], claim 1, claim 8, etc.), and that the antisense oligonucleotide can have the sequence identified as SEQ ID NO: 44 or SEQ ID NO: 65 which comprise the three nucleotide sequence CAG repeated seven times (i.e., (CAG)7) where SEQ ID NO; 44 is 25 nucleotides in length and SEQ ID NO: 65 is 24 nucleotides in length (i.e., in the range of 20-30 nucleotides in length) or the antisense oligonucleotide can have the sequence identified as SEQ ID NO: 44, which comprises the three nucleotide sequence CAG repeated seven times (i.e., (CAG)7) and is 25 nucleotides in length (e.g., see [0028], [0122], Sequence Table on page 16, etc.).
comprises a (CAG)7 sequence, which is open language that requires the oligonucleotide to comprise a (CAG)7 sequence, but which can also include additional nucleotides.
Therefore, Moulton anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 2, 8, 11, 13, 16, 18, 21-26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0016215 (hereafter “Moulton”, of record).
Moulton teaches antisense oligonucleotides for treating a disease associated with an expanded DNA repeat wherein the oligonucleotide meets the structural limitations of 1, 2, 8, 11, 13, 16, 18, 21-26 as described in the rejection above (which is incorporated into this rejection).
Although Moulton does not explicitly teach an antisense oligonucleotide of claim 27 wherein Rx is HO-, Ry is hydrogen, and Rz is null, official notice is taken that chemical reactions where a nitrogen containing group is reacted with activated phosphorus (having a hydroxyl (HO-)), resulting in binding of the nitrogen containing group to the activated phosphorus, was well-known prior to the time of invention. As such, it would be well within the skill and purview of one of ordinary skill in the art that an antisense oligonucleotide having the structure of instant claim 13 (taught by Moulton as indicated in the rejection above) could be made using an antisense oligonucleotide structure having the structure of claim 27 wherein Rx is HO-, Ry is hydrogen, and Rz is null by reacting the piperazinyl group with the activated phosphorus (where Rx is HO-) and to further extending the oligonucleotide by reacting the nitrogen group where Ry is hydrogen and Rz is null with an activated phosphorus of another nucleotide group, with a reasonable expectation of success.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the time of invention, to use well-known techniques to make the oligonucleotide structure of claim 27 (where Rx is HO-, Ry is hydrogen, and Rz is null), with a reasonable expectation of success. 
The motivation to make the oligonucleotide of claim 27 would be as a starting oligonucleotide that can be further modified into an antisense oligonucleotide, such as the oligonucleotide of claim 13, as described in the rejection above.  
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.  Applicant argues that claim 1 has been amended to specific that “the antisense is a nucleotide having a formula…” (Emphasis by Applicant).  Applicant asserts that the ‘228 patent specifies an oligomer wherein any number of R1 groups are selected from formula (I), but requiring at least instance of R1 to be formula (1), while the instant claims specify an antisense oligonucleotide of 10-40 nucleotides in length having a sequence complementary to an expanded DNA repeat which is associated with a human disease, wherein the antisense is a nucleotide having a formula as indicated in the claims wherein each R1 is N(Me)2, such that none of the R1 groups in the instant claims can be formula (1) of the '228 patent.
This is not persuasive.  The phrase “the antisense is a nucleotide having a formula…” is interpreted as “the antisense is a nucleotide sequence comprising a formula…” (Emphasis added).  That is, “having” is equivalent to “comprising”.  As such, an antisense is a nucleotide sequence comprising a formula as indicated in the claim wherein R1 is N(Me)2 does not exclude the antisense from having other nucleotides, and therefore, encompasses an antisense oligonucleotide claimed in the ‘228, as indicated in the rejection above.
Therefore, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635